DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door handle set, comprising: a handle assembly having a primary lock and having a handle rotatable about a primary rotational axis; a latch bolt assembly having a latch bolt, the latch bolt assembly being operatively coupled to the handle assembly, wherein a rotation of the handle results in a linear translation of the latch bolt; a supplemental lock having a second axis parallel to, and spaced apart from, the primary rotational axis, the supplemental lock having an actuator that is operable relative to the second axis, wherein the supplemental lock is configured to selectively block the rotation of the handle regardless of the locking state of the primary lock, the supplemental lock further including a rotation rod having a first rotational position and a second rotational position; and a detent engaged with the rotation rod of the supplemental lock to bias the rotation rod to the first rotational position or to provide resistance to the rotation of the actuator of the supplemental lock.
The closest prior art of record, U.S. Patent Number 6,644,077 to Huang, discloses a door handle set, comprising: a handle assembly having a primary lock and having a handle (11) rotatable about a primary rotational axis (axis of 12); a latch bolt assembly having a latch bolt (60), the latch bolt assembly being operatively coupled to the handle assembly, wherein a rotation of the handle results in a linear translation of the latch bolt (column 5, lines 1-9); and a supplemental lock (50) having a second axis (axis of 51) parallel to, and spaced apart from, the primary rotational axis, the supplemental lock having an actuator (511) that is operable relative to the second axis, wherein the supplemental lock is configured to selectively block the rotation of the handle regardless of the locking state of the primary lock (engagement between 531 and 551).
However, Huang does not disclose a detent engaged with the rotation rod of the supplemental lock to bias the rotation rod to the first rotational position or to provide resistance to the rotation of the actuator of the supplemental lock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
May 5, 2022